Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

Groups
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1- 9: drawn to an apparatus regarding a pipe-type flocculation mixer.
Group II, claim 10: drawn to an apparatus regarding a feeding-mixing device.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:

Unity of Invention
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of the language of claim 10, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Schuster et al. (Japanese Patent Publication No. 2002/045670A hereinafter Schuster). A machine translation of the description has been utilized and is attached.

Regarding the shared technical feature, Schuster teaches a feeding-mixing device (figure 2a entire apparatus of the figure), comprising: a driving motor (figure 2a motor driving rotating union 218 & [0024] “the rotation of the impeller can be performed by a suitable device such as a motor”), a mixing blade (figure 2a impeller head 305), a central shaft (figure 2a impeller tube 300), and an agent feeding chamber (figure 2a vacuum vessel 201); wherein the driving motor (figure 2a motor driving rotating union 218 & [0024] “the rotation of the impeller can be performed by a suitable device such as a motor”) is fixedly coupled to the agent feeding chamber (figure 2a vacuum vessel 201); one end of the central shaft (figure 2a impeller tube 300) is coupled to the driving motor (figure 2a impeller tube 300 is attached to rotating union 218 and the subsequent motor), and the other end thereof passes through the agent feeding chamber (figure 21 vacuum vessel 201) and then is coupled to the mixing blade (figure 2a impeller tube 300 is attached to impeller head 305 at the other end); the central shaft is a hollow shaft (figure 2a impeller tube 300 is hollow); an agent feeding hole (figure 2a hole at the top of vacuum vessel 201 which allows impeller tube 300 to pass through) communicated with the agent feeding chamber (figure 2a vacuum vessel 201) is provided on a sidewall of the agent feeding chamber (figure 2a hole at the top of vacuum vessel 201 is at the top side wall of vacuum vessel 201); one section of the central shaft (figure 2a impeller tube 300) disposed in the agent feeding chamber (figure 2a vacuum vessel 201) is provided with a centric agent inlet (figure 2a internal passage 301), and the other section coupled to the mixing blade (figure 2a impeller 305) is provided with an agent spout (figure 2a and 2b ending of internal passage 301 where raw material leaves the impeller tube 300).

Joint Inventors Clause
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Rejoinder
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY Y HUAN whose telephone number is (571)272-2612.  The examiner can normally be reached on 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter D Griffin can be reached on (571)272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GREGORY Y HUAN/Examiner, Art Unit 1774                                                                                                                                                                                                        
/ANSHU BHATIA/Primary Examiner, Art Unit 1774